DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on November 1, 2021, for the application with serial number 16/261,952.
 
Claims 8 and 16 are amended
Claim 8-12 and 14-16 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on November 1, 2021, has been considered.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims do not manage personal behaviors or interactions between people.  See Remarks p. 7.  The Examiner respectfully disagrees.  The present claims relate to work support, and ‘work’ is an innately human and personal endeavor.  Essentially, the claims recite steps for logging work details to provide information to a user to aid in work completion.  The steps could be implemented manually or on paper, but a general purpose computer is recited for implementation.  
The Applicant additionally contends that the present claims provide a practical application of the abstract idea by presenting work information to a user.  In response, the Examiner submits that ‘presenting work information’ is merely a step for data reporting.  The step could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  There is a distinct difference between reciting an improvement to a computer 
The Applicant further submits that the Office appears to take a stance that limits eligibility only to methods that improve computer functionality.  The Examiner respectfully disagrees, and submits that the analysis outlined in MPEP §2106 has been followed in arriving at the conclusion that the present claims are not subject matter eligible.  The present claims do recite computer hardware as additional elements outside the scope of the abstract idea, and the claims have been evaluated to determine whether an improvement to computer functionality that provides a practical application is provided.  Unlike McRo, the present claims do not provide a solution that is rooted in computer technology because the steps of the present claims could be implemented mentally or on paper.  In contrast, the method recited in McRo provided a solution in lip-syncing that is rooted in computer software technology.
The claims remain ineligible under 35 USC §101.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Watanabe reference, cited in the rejections, below.  The Applicant’s arguments with respect to the previous prior art rejection are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 8-12 and 14-16 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 8-12 and 14-16 are all directed to one of the four statutory categories of invention, the claims are directed to work support (as evidenced by the preamble of exemplary claim 8), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 8 include:  “acquiring . . . information related to a storage place for data;” “setting . . . a second information processing apparatus . . . so that the data can be accessed;” “receiving . . . .the user’s reason for [an] interruption of [ ] work;” ” “acquiring . . . the presentation information;” and “presenting the acquired presentation information.”  The steps are all steps for data input and data manipulation related to the abstract idea of work support that, when considered alone and in combination, are part of the abstract idea of work support.  The dependent claims further recite steps for data manipulation (see claims 8-12, 14, and 15) and data reporting (see claim 13) that are part of the abstract idea of work support.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes management of tasks and office work.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to Horvitz et al. (hereinafter ‘HORVITZ’) in view of US 2010/0010854 A1 to Watanabe (hereinafter ‘WATANABE’), and US 2014/0208506 A1 to Borzycki et al. (hereinafter ‘BORZYCKI’).

Claim 8 (Currently Amended)
HORVITZ discloses a work support system comprising: a memory (see ¶[0034]; a memory location associated with the device) that stores a reason for interruption of work in association with information and corresponding presentation information (see abstract; inferences are constructed for later reminding and display), which relate to the reason for the interruption of the work (see ¶[0053] and [0078]; the task management application may infer the user did not complete the task.  Attributes data includes that the session was initiated when stationary, and interrupted when the device is moving); and  a controller configured to execute: acquiring, if a user interrupts the work that has been executed by using a first information processing apparatus at a location other than a moving body (see abstract; a task management application configured to monitor one or more interactions between a user and a device.  See also ¶[0078]; the session may be resumed when the device is stationary) and moves by the moving body (see ¶[0069]; a user activates an email program while waiting at a stoplight in his or her automobile.  See also ¶[0042] and [0078]; environmental information may indicate the device is moving), information related to a storage place for data accessed by the first information processing apparatus in relation to the interrupted work (see abstract and ¶[0006]-[0007] and [0025} & Figs. 3-4; mark or route the task for later reminding and display when a session is resumed. A computer process, a computing system, or an article of manufacture such as a computer readable storage medium); and  
setting, based on the information related to the storage place for the data, a second information processing apparatus possessed by the moving body so that the data can be accessed by the second information processing apparatus (see ¶[0005]; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.   See also ¶[0077]-[0078]; a web browser may be started while travelling on a train, and is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session is being continued, and provide a follow-up action that is tailored to the type of device and the environmental context of use).
HORVITZ does not specifically disclose, but WATANABE discloses, receiving, from a user terminal, the user’s reason for the interruption of the work, the user’s reason being input into the user terminal by the user (see ¶[0048] and Fig. 7; the keyboard connected to the input interface receives an input of an item of the reason of the interruption).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time, where a task may be interrupted and resumed (see abstract and ¶[0002]).  WATANABE discloses a work management system that includes user input of a reason for interrupted work, where the interruption may be ended (see ¶[0048]).  It would have been obvious to include the reason for interruption of interrupted work as taught by WATANABE in the system executing the method of HORVITZ with the motivation to communicate a reason for interruption. 
HORVITZ further discloses acquiring, from the memory, the presentation information related to the reason for the interruption that should be presented to the user (see abstract; inferences are constructed for later reminding and display); and 
presenting the acquired presentation information to the second information processing apparatus (see again abstract; inferences are constructed for later reminding and display)
 when the user is moving by the moving body (see ¶[[0104]; trigger an action, such as the start of an online meeting, if the client device is moving).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time that constructs inference for reminder and display at later times, where activities may be resumed when the device is stationary (see ¶[0078]).  BORZYCKI discloses an orchestration framework for connected devices that includes triggering that starting of an event when a device is moving.  It would have been obvious to include the starting of an event when a device is moving as taught by BORZYCKI in the system executing the method of HORVITZ with the motivation to support continuity of tasks when a user is in motion.

Claim 9 (Previously Presented)
The combination of HORVITZ, WATANABE, and BORZYCKI discloses the work support system according to claim 8.
HORVITZ further discloses wherein the controller is configured to further execute: acquiring predetermined information for instructing a timing for setting the second information processing apparatus so that the data can be accessed (see ¶[0005]; retain attributes of environmental context, such as time.  See also ¶[0026]-[0027], [0029] and [0052]; determine whether follow-up actions should be provided, such as five minutes of uninterrupted time in an office setting.); and 
setting the second information processing apparatus so that the data can be accessed in accordance with the predetermined information (see abstract, ¶[0002] & claims 1 and 3; the session is completed at a later time at a different device).

Claim 10 (Previously Presented)
the work support system according to claim 8.
HORVITZ additionally discloses wherein the controller is configured to further execute: setting a third information processing apparatus which is correlated with a destination and which can be used by the user so that the data accessed by the second information processing apparatus on the interrupted work can be accessed by the third information processing apparatus, if the interrupted work is not completed when the moving body arrives at the destination (see ¶[0077]-[0078]; a web browser may be started while travelling on a train, an is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session is being continued, and provide a follow-up action that is tailored to the type of device and the environmental context of use).

Claim 15 (Previously Presented)
The combination of HORVITZ, WATANABE, and BORZYCKI discloses the work support system according to claim 8.
HORVITZ further discloses wherein the controller is configured to further execute: setting the second information processing apparatus so that the data can be accessed, by setting network environment so that the user can access the storage place for the data by the second information processing apparatus (see ¶[0078]; the session may be resumed when the device is again stationary.  See also ¶[0005], [0020], [0033] & [0050] and Fig. 1; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.  The device may be connected to one or more networks, and the task may be resumed when the network connection is reestablished).

Claim 16 (Currently Amended)
HORVITZ discloses a work support method comprising storing, in a memory (see ¶[0034]; a memory location associated with the device), a reason for interruption of work in association with information and corresponding presentation information (see abstract; inferences are constructed for later reminding and display), which relate to the reason for the interruption of the work (see ¶[0053] and [0078]; the task management application may infer the user did not complete the task.  Attributes data includes that the session was initiated when stationary, and interrupted when the device is moving); acquiring, if a user interrupts the work that has been executed by using a first information processing apparatus at a location other than a moving body (see abstract; a task management application configured to monitor one or more interactions between a user and a device.  See also ¶[0078]; the session may be resumed when the device is stationary) and moves by the moving body (see ¶[0069]; a user activates an email program while waiting at a stoplight in his or her automobile.  See also ¶[0042] and [0078]; environmental information may indicate the device is moving), information related to a storage place for data accessed by the first information processing apparatus in relation to the interrupted work (see abstract and ¶[0006]-[0007] and [0025} & Figs. 3-4; mark or route the task for later reminding and display when a session is resumed. A computer process, a computing system, or an article of manufacture such as a computer readable storage medium); and 
setting, based on the information related to the storage place for the data, a second information processing apparatus possessed by the moving body so that the data can be accessed by the second information processing apparatus (see ¶[0005]; the session can be resumed in a state that is the same or similar to the state in which the session was interrupted.   See also ¶[0077]-[0078]; a web browser may be started while travelling on a train, and is interrupted when the train arrives at the destination.  The session may be continued when a web browser is started at another device such as the home or office.  See also claims 1, 10, 12, and 13; determine an environmental context of use associated with the device at which the session 
HORVITZ does not specifically disclose, but WATANABE discloses, receiving, from a user terminal, the user’s reason for the interruption of the work, the user’s reason being input into the user terminal by the user (see ¶[0048] and Fig. 7; the keyboard connected to the input interface receives an input of an item of the reason of the interruption).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time, where a task may be interrupted and resumed (see abstract and ¶[0002]).  WATANABE discloses a work management system that includes user input of a reason for interrupted work, where the interruption may be ended (see ¶[0048]).  It would have been obvious to include the reason for interruption of interrupted work as taught by WATANABE in the system executing the method of HORVITZ with the motivation to communicate a reason for interruption. 
acquiring, from the memory, the presentation information related to the reason for the interruption that should be presented to the user (see abstract; inferences are constructed for later reminding and display); and 
presenting the acquired presentation information to the second information processing apparatus (see again abstract; inferences are constructed for later reminding and display)
HORVITZ does not explicitly disclose, but BORZYCKI discloses, when the user is moving by the moving body (see ¶[[0104]; trigger an action, such as the start of an online meeting, if the client device is moving).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time that constructs inference for reminder and display at later times, where activities may be resumed when the device is stationary (see ¶[0078]).  BORZYCKI discloses an orchestration framework for connected devices that includes triggering that starting of an event when a device is moving.  It would have been obvious to include the starting of an event .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to HORVITZ et al. in view of US 2010/0010854 A1 to WATANABE and US 2014/0208506 A1 to BORZYCKI et al. as applied to claim 8 above, and further in view of US 2009/0327023 A1 to Nanji et al. (hereinafter ‘NANJI’).

Claim 11 (Previously Presented)
The combination of HORVITZ, WATANABE, and BORZYCKI discloses the work support system according to claim 8.
The combination of HORVITZ, WATANABE, and BORZYCKI does not specifically disclose, but NANJI discloses, wherein the controller is configured to further execute: setting the second information processing apparatus so that the user can make communication with another person in charge or a plurality of other persons in charge via the second information processing apparatus, if the interrupted work is a work which is to be executed by the user together with the another person in charge or the plurality of other persons in charge (see ¶[0063]; managers can be alerted if a delegated task is delayed or not completed).
HORVITZ discloses a method for supporting users with task continuity and completions across devices and time, where a task may be interrupted before completion (see ¶[0002]).  NANJI discloses a system for control of an enterprise for carrying out tasks, where managers are alerted if a task is delayed or not completed.  It would have been obvious for one of ordinary skill in the art at the time of invention to alert managers as taught by NANJI in the system executing the method of HORVITZ with the motivation to communicate urgent information to a boss (see HORVITZ ¶[0054]).   

Claim 12 (Previously Presented)
The combination of HORVITZ, WATANABE, and BORZYCKI discloses the work support system according to claim 8.
The combination of HORVITZ, WATANABE, and BORZYCKI does not specifically disclose, but NANJI discloses, wherein the controller is configured to further execute: determining a presence or an absence of a collaborative work, which is to be executed by the user together with another person in charge or a plurality of other persons in charge after the interrupted work is interrupted (see ¶[0065]; tasks originating from the same project.  A member is assigned and a manager is assigned to a task); and 
notifying a user terminal or user terminals of the another person in charge or the plurality of other persons in charge who is/are in charge of the collaborative work, of an adjustment request for adjusting a schedule of the collaborative work, if the collaborative work is present (see ¶[0063]; managers can be alerted if a delegated task is delayed or not completed.  See also ¶[0072] and [0102]; allow managers to identify delayed tasks.  A revision to a standard procedure, members can be scheduled and the change communicated to management).
HORVITZ discloses a method for supporting users with task continuity and completions across devices and time, where a task may be interrupted before completion (see ¶[0002]).  NANJI discloses a system for control of an enterprise for carrying out tasks, where managers are alerted if a task is delayed or not completed.  It would have been obvious for one of ordinary skill in the art at the time of invention to alert managers as taught by NANJI in the system executing the method of HORVITZ with the motivation to communicate urgent information to a boss (see HORVITZ ¶[0054]).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0011511 A1 to HORVITZ et al. in view of US 2012/0011511 A1 to HORVITZ et al. in view of US 2010/0010854 A1 to WATANABE and US 2014/0208506 A1 to BORZYCKI et al. as 8 above, and further in view of US 2012/0331108 A1 to Ferdowski et al. (hereinafter ‘FERDOWKSI’).

Claim 14 (Previously Presented)
The combination of HORVITZ, WATANABE, and BORZYCKI discloses the work support system according to claim 8.
The combination of HORVITZ, WATANABE, and BORZYCKI does not explicitly disclose, but FERDOWSKI discloses, wherein the controller is configured to further execute: setting the second information processing apparatus so that the data can be accessed, by copying the data from the storage place for the data to the place capable of being accessed by the user in the second information processing apparatus (see abstract and ¶[0025] and [0043]-[0045]; copy shared files on a file server by uploading or synchronization from a local device).
HORVITZ discloses a method for supporting users with task continuity and completion across devices and time, where a user may interrupt a task before completion and provide follow-up actions (see ¶[0002] and [0005]).   FERDOWSKI discloses file sharing via link generation, where files are uploaded to a server for sharing so that the files may be made accessible via a link.  It would have been obvious to include the synchronization as taught by FERDOWSKI in the system executing the method of HORVITZ with the motivation to allow users to continue work on files across multiple devices (see FERDOWSKI ¶[0004] and HORVITZ ¶[0025]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624